Citation Nr: 0710999	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-17 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for renal parenchymal disease, left, status post 
surgery of left ureter and kidney.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine from February 27, 2001 to April 3, 2003. 

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine from April 3, 2003 to the present.  

4.  Entitlement to an initial compensable disability 
evaluation for bilateral degenerative changes of the hips 
(left and right individual ratings) from February 27, 2001 to 
October 9, 2003.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the hips (left and 
right individual ratings) from October 9, 2003 to the 
present.  

6.  Entitlement to an effective date prior to September 1, 
2004 for the addition of the veteran's spouse as a dependent 
for compensation benefit payment purposes.  

7.  Entitlement to service connection for a bilateral ankle 
disability.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1976 to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and March 2003 rating 
decisions and an August 2004 payment entitlement notification 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) was granted during the 
appellate process, and is not before the Board for 
adjudication. 

The veteran initially requested a hearing before a Veterans 
Law Judge but has withdrawn this request.   

The issue of entitlement to service connection for a 
bilateral ankle condition is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran requires the use of absorbent materials as a 
consequence of urinary voiding dysfunction, which must be 
changed 5 to 6 times daily.  

2.  The veteran experienced degenerative disc disease in his 
lumbar spine, with a slight limitation of motion between 
February 27, 2001 and April 3, 2003, and experiences the 
disorder primarily as a limitation of motion to a moderate 
degree from April 3, 2003 thereafter; he does not require 
physician-prescribed bed rest and does not exhibit ankylosis.  

3.  The veteran experienced degenerative changes in his hips, 
without limitation of motion, from February 27, 2001 to 
October 9, 2003; from October 9, 2003 to the present, his 
degenerative changes are manifested by a limitation of motion 
in both hips.  

4.  The veteran's claim to have his spouse recognized as a 
dependent for the payment of monetary benefits was abandoned, 
and a new claim for recognition was received in August 2004, 
making the effective date of recognition September 1, 2004.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability evaluation of 60 
percent for renal parenchymal disease, left, status post 
surgery of left ureter and kidney, is warranted. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7542.    

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative disc disease from February 27, 
2001 to April 3, 2003 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2002).  

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease from April 3, 
2003 to the present is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.71a, Diagnostic Code 
5243 (2006).
  
4.  Entitlement to an initial compensable disability 
evaluation for bilateral degenerative changes of the hips 
from February 27, 2001 to October 9, 2003 is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250-5255 (2003).      

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the hips from 
October 9, 2003 to the present is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5250-5255 (2006).      

6.  Entitlement to an effective date prior to September 1, 
2004 for the addition of the veteran's spouse as a dependent 
for compensation benefit payment purposes is not warranted.  
38 C.F.R. §§ 3.158, 3.400(q)(1)(ii).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004). 

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In multiple VCAA letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claim, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claim.  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Any 
notice or timing deficiency with regard to the Dingess 
requirements, however, constitutes an error non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, the Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error); 
Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disabilities at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, the entire period, from service to present, must be 
considered in rating the veteran so that possible "staged" 
ratings may be contemplated.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the Board recognizes its duty to consider that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 


Analysis

Parenchymal Kidney Disease and Urinary Dysfunction

The veteran was granted service connection for a 
genitourinary disorder, manifesting principally as urinary 
dysfunction, in a June 2004 rating decision, which assigned a 
40 percent disability evaluation.  The veteran contends, in 
essence, that his disorder is of greater severity than that 
contemplated by the RO's rating.  

The veteran required surgery on his left kidney and ureter in 
2000, and was afforded a comprehensive VA genitourinary 
examination in June 2003 to evaluate the severity of his 
condition.  In the report of the examination, the veteran was 
found to need to void urine 15 times daily, including at 
night on the bed with an inability to control his bladder 
movement.  The examiner specifically relayed that the veteran 
had a moderate to severe limitation of his daily activities, 
as he is limited to his home premises due to frequent voiding 
and pain.  The veteran did have a stent emplaced in March 
2000, but this was removed after four months.  The examiner 
reported that the veteran did not use absorbent materials, 
but could not control his bladder at night, and experienced 
recurrent urinary tract infections at least once a year.  The 
veteran had pain on his surgical site, with noted hematuria 
and renal colic. The objective diagnosis was listed as renal 
parenchymal disease, left, likely to be a residual of 
ureteral kinking, left, status post surgery of left ureter 
and kidney.  

While the examiner relayed that the veteran did not require 
the use of absorbent materials, there is evidence in the 
record to suggest that such materials are required to control 
the disabling effects of his urinary disorder.  Specifically, 
the veteran has asserted that he requires the use of 
absorbent materials which require changing five to six times 
daily.  To support his contention on this, he has submitted a 
receipt from a drug store showing that he is indeed required 
to purchase absorbent garments.  Taking this into 
consideration with the examiner's opinion regarding a 
moderate to severe limitation of daily living, the Board 
concludes that the veteran is indeed incontinent and requires 
absorbent materials to control his urinary output.  

There are no specific rating criteria for parenchymal renal 
disease, status post surgery of the left kidney and ureter.  
As such, it shall be necessary to rate the veteran on an 
analogous provision which best approximates his overall 
disability picture.  See 38 C.F.R. § 4.20.  The RO has rated 
the veteran under Code 7542 pertaining to neurogenic bladder.  
While the veteran has not shown a bladder disorder per se 
(his bladder control issues stem from ureteral and kidney 
deficiencies), the Code provision requires a rating under 
regulatory guidelines for voiding dysfunction, which the 
Board finds is an appropriate assessment of the veteran's 
urinary disability.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7542.  Voiding dysfunction may be rated as urine leakage, 
frequency, or obstructed voiding.  A 40 percent evaluation is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed 2 to 4 times a day; 
where there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times a day, a 60 
percent evaluation is warranted.  Id.  

The veteran has required surgery on his left kidney and 
ureter which is associated with a urinary dysfunction 
described as a moderate to severe interference with the 
veteran's daily living.  There is a documented historical 
need of a surgical stent, and a current need for absorbent 
materials to control the veteran's urinary output.  As 
regards the need to change these materials, the Board notes 
that the veteran's statement regarding the need to change his 
garments 5 or 6 times daily is competent evidence (veteran is 
competent to report on symptoms he is able to observe).  See 
Espiritu, supra.  Indeed, there is no doubt as to the 
veracity of the veteran's statement, as he has been medically 
found to be limited in the ability to venture outside his 
home due to urinary difficulties.  Taking this into 
consideration with the veteran's surgical history, the Board 
finds that the evidence supports an increase in the veteran's 
disability rating to 60 percent, the maximum evaluation 
allowed by law for voiding dysfunction, and his claim is 
granted.  


Degenerative Disc Disease

Entitlement to a disability evaluation in excess of 10 
percent from February 27, 2001 to April 3, 2003. 

The veteran initially applied for service connection for 
degenerative disc disease of the lumbar spine in February 
2001.  He was granted service connection at a 10 percent 
evaluation in an April 2002 rating decision.  The veteran 
took exception with this rating, and was granted a 20 percent 
evaluation with an effective date of award set to the date of 
his "claim for an increase," April 3, 2003.  As this is 
actually an appeal of an initial grant of service connection, 
the Board must consider the appropriateness of a staged 
rating, and must evaluate the claim for an increase based on 
the two separate periods established by the RO.  See 
Fenderson, supra.   

In analysis of the veteran's condition for the period of 
February 27, 2001 to April 3, 2003, the Board looks to both 
private and VA medical records, to include radiographic 
findings.  In November 2001, the veteran was afforded a 
private X-ray screening which found low signal intensity with 
narrowing of the disc space, and sclerosis/erosive changes at 
L3-L4, L4-L5, and L5-S1.  The objective impression was listed 
as degenerative disc disease spondylosis of L5-S1 and a 
diffuse disc bulge of L3-L4, L4-L5, and L5-S1 levels with 
right neuroforaminal narrowing at L5-S1.  A VA X-ray report 
dated in February 2002 confirmed the existence of 
degenerative disc disease, making an objective impression of 
minimal degenerative discospondylosis and arthritis of the 
lumbosacral spine.  

The veteran was then afforded a comprehensive VA orthopedic 
examination in February 2002, which listed the following 
findings regarding range of motion: flexion to 80 degrees, 
extension to 25 degrees, lateral flexion to 25 degrees, 
rotation to 30 degrees, with an additional limitation during 
"flare ups" where flexion was to 70 degrees, extension was 
to 20 degrees, lateral flexion was to 20 degrees, and 
rotation was to 25 degrees.  Again, a diagnosis of 
degenerative disc disease spondylosis at L5-S1 was entered.  

It is the Board's duty to consider the additional limitations 
placed on range of motion by pain on use, repetitive motion, 
"flare-ups" etc., and in so doing the Board will consider 
the veteran's range of motion findings as they present during 
painful flare-ups when considering a rating.  See DeLuca, 
supra.  

Rating criteria for disorders of the spine underwent 
significant revision during the course of the veteran's 
appeal.  Under criteria in effect prior to September 23, 2002 
(but applicable here for the entire period of time in 
question), intervertebral disc syndrome is evaluated as 20 
percent disabling where it is moderate in degree, with 
recurring attacks; a 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief; and a maximum 60 percent 
rating is assignable for an intervertebral disc syndrome that 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As the veteran has also 
displayed limitation of motion of his lumbosacral spine, he 
is additionally entitled to evaluation under Code 5292, a 
codal provision in effect prior to September 2002, which 
provides for a 10 percent rating with slight limitation of 
motion, a 20 percent rating when moderate, and a 40 percent 
disabling when severe.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  The terms "slight," "moderate," and 
"severe" are not defined by the regulations and must be 
applied in a manner that is "equitable and just." See 
38 C.F.R. § 4.6.  Furthermore, use by a medical professional 
of terms such as "slight," "moderate," or "severe," 
while probative, are not dispositive on the issue of severity 
and the entirety of the record must be considered before the 
Board makes a final decision.  See 38 C.F.R. §§  4.2, 4.6.   

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) on the basis of 
the total duration of incapacitating episodes over the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  An incapacitating episode is a period of acute signs 
and  symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  With incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks 
during the previous 12-month period, a 20 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation, the highest available, is warranted. 
Id.  

The veteran has not shown that he required physician-
prescribed bed rest for the period of February 27, 2001 to 
April 3, 2003, and as such, post-revision regulatory criteria 
are not beneficial to his claim under Code 5293.  
Essentially, the veteran exhibited some limited range of 
motion of his lumbar spine, and he has not shown such 
symptoms such as an altered gait, or constant need for an 
assistive ambulative device (uses a cane during flare-ups 
only) or other orthopedic support during this time period.  
Based upon a demonstrated limited range of motion considered 
in light of painful flare-ups, the objective evidence 
strongly supports a conclusion that the veteran's 
degenerative disc disease is most appropriately rated under 
Code 5292, dealing with limited range of motion of the lumbar 
spine, and in that regard should be categorized as a slight 
limitation between February 27, 2001 and April 3, 2003, 
warranting a 10 percent evaluation.  This is appropriate, as 
the veteran has demonstrated no evidence of debilitating 
"recurring attacks" or cord involvement which would make 
considerations under pre-revision Code 5293 beneficial.  As 
such, the claim for an increase for this period of time must 
be denied, as a 10 percent evaluation assigned under old Code 
5292 most accurately reflects the veteran's disability 
picture.  

Entitlement to an initial disability rating in excess of 20 
percent from April 3, 2003 to the present.       

As mentioned, as this is a claim arising from an initial 
grant of service connection, there must be a consideration of 
staged ratings based on the grant, in April 2003, of a 
disability evaluation of 20 percent for degenerative disc 
disease of the lumbar spine.  See Fenderson, supra.    

Since the time of the RO's increase of the veteran's 
evaluation, effective April 3, 2003, there has been another 
revision of the diagnostic criteria pertaining to 
degenerative disc disease and disorders of the spine in 
general.  Code 5243 is the new regulatory guideline for 
rating intervertebral disc disorder, and it utilizes the same 
criteria set forth in the September 2002 revision of old Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  
In that regard, a rating under this revised provision does 
not assist the veteran's claim, as he has had no physician-
prescribed bed rest at any time, and hence has not had any 
symptoms which would qualify as an "incapacitating 
episode."  Under this code, however, the veteran is entitled 
to a rating under the general rating for spine disorders if 
it should prove more beneficial to his claim.  

Per the general rating formula in effect as of September 23, 
2003, an evaluation of 20 percent is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a maximum 100 percent 
evaluation is warranted for a disability manifested by 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a.    

The veteran was afforded a second VA orthopedic examination 
in June 2004, where his condition was markedly worse than at 
his previous examination.  Specifically, the veteran now had 
an altered gate where he walked with a limp, required the use 
of a cane and low back corset, and was found to have a 
moderate interference with daily living (limited to walking 
100 feet).  Range of motion findings were essentially the 
same as the earlier VA examination, with noted limitations 
based on flare-ups recorded.  Based on this, a rating under 
the post-September 2003 criteria is not the most beneficial 
to the veteran's claim, and application on limitation of 
motion of the lumbar spine based on pre-2002 Code 5292 should 
be applied.  In this regard, the examiner's description of 
"moderate interference" is sufficient to raise the 
veteran's level of disability from slight to moderate, 
warranting a 20 percent evaluation.  Such a rating 
encompasses the limitations set forth in the DeLuca decision, 
such as pain on repetitive use, weakness, fatigability, 
incorrdination (not found), and thus should be the veteran's 
current rating.  While the limitations on the veteran are 
clearly invasive, there is no evidence of cord involvement or 
recurrent or debilitating attacks of degenerative disc 
disease which would, for instance, mandate that the veteran 
be bed-ridden or frequently hospitalized for the condition.  
Thus, the Board finds that application of pre-revision Code 
5293 inappropriate, and that a finding of severe disability 
under Code 5292 is unobtainable.  As such, the veteran's 20 
percent rating is continued.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001);.Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990);.



Degenerative Changes of the Hips

Entitlement to an initial compensable disability evaluation 
for degenerative changes of the hips from February 27, 2001 
to October 9, 2003.  
 
The veteran was granted service connection for degenerative 
changes in the hips in a March 2003 rating decision which 
assigned a noncompensable rating.  As this is an appeal from 
an initial grant of service connection, it is necessary to 
consider the appropriateness of a staged rating given that 
the RO assigned entitlement of a 10 percent evaluation at a 
date later than the veteran's date of claim.  See Fenderson, 
supra.  

Since filing his initial claim for service connection, the 
veteran submitted a private MRI report which showed 
degenerative changes in the hips bilaterally.  Additionally, 
the veteran was afforded a comprehensive VA examination in 
February 2002 which confirmed the existence of degenerative 
changes in the hips, with no limitations of range of motion 
noted. 

Osteoarthritis (degenerative changes) is rated under 
Diagnostic Code 5003 which provides that degenerative 
arthritis (hypertrophic or osteoarthritis), if established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Additionally, in the absence of limitation of motion, with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, arthritis is rated as 10 percent 
disabling, with a 20 percent rating being applicable if there 
is X-ray evidence of involvement of 2 or more major joints, 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id. 

In this regard, the Board must examine the rating criteria 
specific to the hips to determine if other regulatory 
criteria should be applied.  In so doing, the Board notes 
that the veteran has not exhibited ankylosis, impairment of 
the thigh, flail joint, or impairment of the femur, making 
Codes 5250 and 5253-5255 inapplicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255.  As regards limitation 
of motion at the thigh, prior to October 9, 2003, the veteran 
did not have any objective findings of limitation of motion 
in any regard, with the February 2002 VA examination listing 
a negative finding regarding any objective loss of motion.  
Furthermore, there is no X-ray evidence showing that the 
veteran's arthritis in the hips involves multiple joint or 
joint groups.  As such, there is no basis for a rating under 
Diagnostic Codes 5251, 5252, or under 5003, as essentially 
the veteran's condition was one of osteoarthritis 
unaccompanied by loss of range of motion or X-ray confirmed 
multiple joint involvement.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5251, 5252.  Furthermore, as there was 
no documented limitation of motion, the factors established 
in DeLuca regarding a loss of range of motion are not 
applicable.  See DeLuca, supra.  It was thus appropriate for 
the RO to assign a noncompensable rating, and from February 
27, 2001 to October 9, 2003, the veteran's rating is zero 
percent.

Entitlement to an initial compensable disability evaluation 
for degenerative changes of the hips from October 9, 2003 to 
the present. 

As mentioned, the veteran took exception with the 
noncompensable rating established by the RO in March 2003, 
and contends that he is entitled to a higher evaluation.  The 
RO, in a July 2004 rating decision, increased the veteran's 
rating to 10 percent for the left and right hip individually.  
As the rating was not fully favorable, the issue is before 
the Board on appeal.  

Essentially, the veteran's osteoarthritis showed signs of 
worsening after the veteran filed his claim for an increase 
in evaluation.  In October 2003, the veteran was afforded a 
comprehensive orthopedic examination which evaluated, via 
appropriate testing, the objective range of motion findings 
for the hips bilaterally.  The results were as follows: 
active flexion was to 110 degrees (with pain at 90 degrees), 
active extension to 30 degrees (with pain at 15 degrees), 
active adduction to 20 degrees (to include with pain), active 
abduction to 40 degrees (with pain at 30 degrees), active 
external rotation to 50 degrees (with pain at 45 degrees), 
active internal rotation to 35 degrees (with pain at 30 
degrees).  

Under Diagnostic Codes 5251 and 5252, the veteran has not 
shown a severe enough limitation of motion to warrant a 
compensable evaluation under joint-specific criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.  He has, 
however, shown that he has a confirmed diagnosis of 
degenerative changes in both hips with some limitation of 
motion below normal limits.  As such, the October 9, 2003 VA 
examination showed that as of that time, there was sufficient 
medical evidence to support an increase to a 10 percent 
evaluation based on criteria set forth in Diagnostic Code 
5003 for each of the veteran's hips.  There is still no 
objective (e.g. X-ray) showing of multi-joint involvement, 
thus a higher 20 percent evaluation is not warranted under 
Code 5003.  Additionally, any pain on motion or other factor 
such as weakness, incoordination, etc., which might be a 
consideration in the veteran's limitation of motion is fully 
considered in the 10 percent rating, as pain is the chief 
symptom in the veteran's limitation.  See DeLuca, supra.  As 
such, the veteran has not shown entitlement to a higher 
evaluation, and his claim for an increase for both hips is 
denied.  

As with the veteran's claim for an increase for his back 
condition, the preponderance of evidence is against the 
veteran's contentions, and application of the "benefit of 
the doubt" rule is inapplicable.  See Gilbert, supra.  


Earlier Effective Date for Recognition of the Veteran's 
Spouse

The veteran contends that as he submitted a marriage 
certificate in June 2002, that VA was on notice of his 
current marriage and should assign his spouse as a dependent 
for his compensation benefits effective as of the time of his 
marriage.  The veteran was notified in August 2002 that VA 
had evidence of previous marriages which, according to their 
records, had not been terminated.  The veteran did not 
respond to this letter until two years later in August 2004, 
where he submitted divorce decrees of his previous marriages, 
the most recent of which was terminated in September 1999.  
In response, the RO determined that the veteran's submission 
of the divorce decrees constituted a new claim for an 
additional entitlement based on marital status and assigned 
the additional benefits as of September 2004.  The Board 
agrees with the RO's actions.  

The veteran was informed that he needed to supply evidence of 
dissolution of his previous marriages before his current 
spouse could be added to his benefit entitlement.  The 
veteran did not comply with the RO's instructions, as he 
failed to  submit the requested evidence within one year of 
receipt of the RO's letter.  As such, under 38 C.F.R. § 
3.158, this claim was considered abandoned.  Where there is 
an abandoned claim, the veteran must file a new claim, and 
the effective date will not be earlier than the date of 
receipt of the new claim.  See Sears v. Principi, 349 F.3d 
1326, 1331 (Fed. Cir. 2003) (on a claim to reopen, the 
effective date cannot predate the date of receipt of the 
claim. 38 C.F.R. § 3.400(q)(1)(ii)).  In this regard, the 
veteran' submission in August 2004 was a new claim, was fully 
considered by the RO, and assignment cannot, by law, predate 
the receipt of the claim.  Therefore, assignment of a 
September 2004 effective date for the addition of the 
veteran's spouse as a dependent for compensation benefits is 
continued, and the veteran's claim is denied.  


ORDER

1.  Entitlement to an initial disability rating of 60 percent 
for renal parenchymal disease, left, status post surgery of 
left ureter and kidney is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative disc disease of the lumbar 
spine from February 27, 2001 to April 3, 2003 is denied. 

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine from April 3, 2003 to the present is denied.  

4.  Entitlement to an initial compensable disability 
evaluation for bilateral degenerative changes of the hips 
(left and right individual ratings) from February 27, 2001 to 
October 9, 2003 is denied.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative changes of the hips (left and 
right individual ratings) from October 9, 2003 to the present 
is denied.  

6.  Entitlement to an effective date prior to September 1, 
2004 for the addition of the veteran's spouse as a dependent 
for compensation benefit payment purposes is denied.  


REMAND

Service Connection for a Bilateral Ankle Condition

The veteran was initially denied service connection for 
osteoarthritis in the ankles due to there being no evidence 
of a current disability.  The Board notes that in service 
connection claims, it is first and foremost a requirement 
under any theory of entitlement (direct, secondary, and 
presumptive) that a current disability be present.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Evidence of 
record does not show the claimed disorder of osteoarthritis 
in the ankles; however, there is competent medical evidence 
of a residual fracture of the right ankle and of osteoporosis 
(categorized as a "minor abnormality") bilaterally.  Both 
of these diagnoses come from objective radiographic imaging, 
and are sufficient to establish that the veteran does 
experience a disability of the right ankles, albeit of 
limited severity.  It is thus the requirement of the Board to 
determine if there is any indicia of record suggesting that 
such an ankle disability had causal origins during the 
veteran's many years of active naval service.  

In so doing, the Board notes several indications of treatment 
in service for ankle problems.  Specifically, in January 
1984, October 1990, and October 1992, the veteran experienced 
several instances of sprain to the left ankle.  Given that 
there is evidence of a current residual fracture in the right 
ankle and a in-service history of trauma to the left ankle, 
along with a current bilateral ankle disability 
(osteoporosis), the Board finds there are sufficient grounds 
to remand this case for an opinion on the etiology of the 
current bilateral ankle disorder.  In so doing, the examiner 
is asked to review the record thoroughly and to provide an 
opinion on if any disability of either ankle has any causal 
relationship to the veteran's service, to include as a result 
either directly or indirectly of the aforementioned in-
service accidents.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

	     2.  Copies of all outstanding records 
of treatment received 	     by the veteran for 
the disability at issue from VA and non-	     VA 
medical providers since January 2007 should be 
	      obtained and made part of the record.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any bilateral ankle condition which may 
currently be present.  Following a review 
of the relevant medical evidence in the 
claims file and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran has a currently present 
bilateral ankle disability and, if 
so, is it at least as likely as not 
that the disability is linked to any 
incident or event of the veteran's 
active naval service, to include his 
documented injuries of sprain.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for a bilateral ankle condition.  
If the benefit sought on appeal is denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


